DARGAN, C. J.
The right of the complainant to the slave is unquestionable. By the will of Jordan Anderson, the slave was bequeathed to Nancy A. Hill, the sister of the complainant, who died intestate, leaving the complainant her sole distributee. The sole question, therefore, is whether a court of equity has jurisdiction, under the facts disclosed fay the proof, to grant the relief sought. There is no administrator of the os*458£ate of Nancy A. Hill. She died in infancy, nor was she indebted at the time of her death. The complainant is an infant, and" the slave has been levied on by the defendant as the property of his father, under whose control the slave is. Under these circumstances, we think the court rightfully took jurisdiction. It cannot be said that the complainant has the legal title to the slave. He could not bring an action in his own name for its recovery, and being an infant, he cannot now become the administrator of his sister. If he cannot be heard in this court, he is at this time without remedy. Let the decree be affirmed.